DETAILED ACTION
	Claims 16-32 are currently pending in the instant application.  Claims 16-18 and 23-25 appear allowable.  Claims 19-11, 26, 27, 31, and 32 are rejected.  Claims 28-30 are withdrawn from consideration as being for non-elected subject matter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and the species: 
    PNG
    media_image1.png
    214
    247
    media_image1.png
    Greyscale
 in the reply filed on 1 September 2021 is acknowledged.
According to MPEP 803.02, the examiner has determined whether the elected species is allowable.  Applicants’ elected species appears allowable.  Therefore, the search and examination has been extended to the entirety of Group I.
Claims 16-27, 31, and 32 have been examined in their entirety.  It has been determined that the entire scope claimed is not patentable.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of neurological or neurodegenerative or psychiatric conditions having an association with Complex I NADH-quinone oxidoreductase mediated oxidative stress (page 1)  does not reasonably provide enablement for the treatment or prevention of any neurological or neurodegenerative or psychiatric condition.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
As stated in the MPEP 2164.01 (a), “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  
In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have need described.  They are:
	1. the nature of the invention,
	2. the state of the prior art,
	3. the predictability or lack thereof in the art,
	4. the amount of direction or guidance present,
	5. the presence or absence of working examples,
	6. the breadth of the claims,
	7. the quantity of experimentation needed, and
	8. the level of the skill in the art.


The nature of the invention
	The nature of the invention of claims 31-32 are pharmaceutical compositions for the treatment or prevention of any neurological or neurodegenerative or psychiatric condition , such as Alzheimer’s disease (page 17).  Furthermore, the instant claims cover 'diseases' that are known to exist and those that may be discovered in the future, for which there is no enablement provided.  
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is that the pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat or prevent which specific diseases by what mechanism).  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.  
	The instant claimed invention is highly unpredictable as discussed below:
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  
Applicants are claiming the treatment of various diseases such as, Alzheimer’s disease, etc. 
Applicants’ claims are also drawn to the treatment or prevention of Alzheimer’s disease.  It is the state of the art that there is no known cure or prevention for Alzheimer’s disease and that there are only four medications available in the United States available to temporarily slow the early stages of Alzheimer’s disease.  The current drugs for the treatment of Alzheimer’s disease, Aricept, Exelon, Reminyl and Cognex, treat early stages of Alzheimer’s disease by 
Furthermore, Layzer, Cecil Textbook of Medicine (article enclosed), states that “some degenerative diseases are difficult to classify because they involve multiple anatomic locations” (see page 2050).  Alzheimer’s disease has traditionally been very difficult or impossible to prevent or event to treat effectively with chemotherapeutic agents.  See e.g., the Cecil Textbook of Medicine, 20th edition (1996), Vol. 2, wherein it is stated that “[t]here is no cure for Alzheimer’s disease, and no drug tried so far can alter the progress of the disease” (pg. 1994). 
Hence, in the absence of a showing of correlation between all the diseases claimed as capable of treatment and prevention by the administration of the compounds of the claims one of skill in the art is unable to fully predict possible results from the administration of the compound of the claims.
The amount of direction or guidance present and the presence or absence of working examples
	The only direction or guidance present in the instant specification is the listing of diseases applicant considers as treatable on pages 17-18.  Additionally, in vitro assay data is found on pages 19-71 and 171-173.   However, the disclosure does not provide how the in vitro and data correlates to the treatment and prevention of the assorted diseases claimed. 
The uses covered by the claims are not enabled based solely on the assay testing reported in the specification.  Various studies reported for compounds in clinical development rely on animal models and not simply assay testing as done herein.  Note Hoffman V. Klaus 9 USPQ2d 1657 regarding the standard of testing that is necessary to establish the likelihood of in vivo use.  Also see Ex parte Powers 220 USPQ 925.  Where the utility is unusual or difficult to treat or speculative, the examiner has authority 
Further, there is no disclosure regarding how all types of diseases claimed having diverse mechanisms are treated or prevented.  Receptor activity is generally unpredictable and a highly structure specific area, and the data provided of is insufficient for one of ordinary skill in the art in order to extrapolate to the other compounds of the claims.  It is inconceivable as to how the claimed compounds can treat the extremely difficult diseases embraced by the instant claims.  
Applicants have not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use of the instant compounds.  Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.”  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
The breadth of the claims
The breadth of the claims 31-32 are pharmaceutical compositions for the treatment or prevention of any neurological or neurodegenerative or psychiatric condition , such as Alzheimer’s disease (page 17).  Furthermore, the instant claims cover 'diseases' that are known 
The quantity of experimentation needed
The quantity of experimentation needed is undue experimentation.  One of skill in the art would need to determine what diseases out of the multitude claimed would be benefited by the administration of the compound of the claims.
The level of the skill in the art
The level of skill in the art is high.  However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro and in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases would benefit from this activity.  
	Thus, the specification fails to provide sufficient support of the broad use of the compound of the instant claims for the treatment and prevention of the various claimed diseases and disorders as a result necessitating one of skill to perform an exhaustive search for which disorders can be treated or prevented by what compounds of the instant claims in order to practice the claimed invention. 
	Thus, factors such as “sufficient working examples”, “the level of skill in the art” and “predictability”, etc. have been demonstrated to be sufficiently lacking in the instantly claimed methods.  In view of the breadth of the claim, the chemical nature of the invention, and the lack of working examples regarding the activity of the claimed compounds, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claims.
Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001  (3/13/1997), states that “ a patent is not a hunting license.  It is not a reward for search, but compensation for its successful 
Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which diseases can be treated or prevented by the compound encompassed in the instant claim, with no assurance of success.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claims must, under modern claim practice, stand alone to define an invention, and incorporation into claims by express reference to the specification is not permitted.  Ex parte Fressola, 27 USPQ 2d 1608 (1993).  Instant claims 26 and 27 refer to the specification for compounds 1-to 175 and compounds 1001-1178.  This rejection can be overcome by inserting the formula into claims 26 and 27 for each compound claimed.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claims 19, 20, 21, 22, 26, and 27 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 19 limits R1 to tetrahydropyranyl or dioxepanyl, which can be attached to the compound at any position on the tetrahydropyranyl or dioxepanyl, however, claim 17, from which claim 19 depends has only specific tetrahydropyranyl and dioxepanyl attached by certain positions.  Instant claim 20 attempts to limit R2 on formula (1), however, claim 16 from which claim 20 depends does not have formula (1), but has formula (I).  Claim 16 defines R2 to include substitution on one N-atom of the ring or spirocyclic heterocyclyl with methyl, isopropyl, acetyl, benzyloxycarbonyl, phenyl, oxetanyl or tetrahydropyranyl.  Additionally, R3 and R4 can be a heterocyclyl selected from the group consisting of oxetanyl, tetrahydropyranyl and pyrrolidinyl or can be C1-6 alkyl substituted with F, methoxy, C3-8 cycloalkyl.  However, instant claims 21, 22, 26, and 27 include substitutions on the ring nitrogen of R2, such as tetrahydrofuranyl, see claim 21, for example: 
    PNG
    media_image2.png
    197
    98
    media_image2.png
    Greyscale
.  Claim 22 fails to limit, for example, see 
    PNG
    media_image3.png
    116
    77
    media_image3.png
    Greyscale
, which has R3 or R4 as tetrahydrofuranyl.  Claims 26 and 27 have multiple compounds, for example, compounds 39, which has R3 as alkyl   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					29 September 2021			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600